Citation Nr: 0507338	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for gouty arthritis in 
the right lower extremity.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefits 
currently sought on appeal.

The issues on appeal are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.

REMAND

Upon review of the claims file, the Board finds that further 
development is required on both issues on appeal.  Regarding 
the issue of entitlement to service connection for post-
traumatic stress disorder, the veteran testified in July 2004 
at his hearing before the undersigned Veterans Law Judge that 
he received both inpatient and outpatient treatment for 
mental health problems during service at various 
institutions.  He indicated that he spent about 6 months in 
an outpatient treatment program at the Mental Health Unit of 
Fitzsimmons Army Hospital in Denver, Colorado.  Additionally, 
he stated he had received outpatient care for approximately 
one year at Wilford Hall Medical Center at Lackland Air Force 
Base in Texas.  He contended that he was an inpatient at that 
facility for approximately one month during that time.  He 
also indicated that there may have been treatment at Brooke 
Army Medical Center at Fort Sam, in Houston, Texas.  These 
records are not associated with the claims file.  An effort 
should be made to retrieve them.  

With respect to the issue of entitlement to service 
connection for gouty arthritis of the right lower extremity, 
the veteran's service medical records include a March 1977 
clinical report indicating that the veteran presented with 
complaints of severe right lower extremity pain.  Although 
the veteran was examined by VA in March 2003, and a diagnosis 
confirmed, no opinion was offered as to etiology, nor any 
reference made to the veteran's service.  An opinion as to 
whether the March 1977 instance of treatment in service is 
related to the veteran's current gouty arthritis of the right 
lower extremity would be instructive with regard to the 
appropriate disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, an addendum to the March 2003 exam should be 
sought.

Additionally, the veteran has indicated that he was diagnosed 
with gouty arthritis by the VA Medical Center in Tuskegee, 
Alabama around 1993.  The only clinical records from the VAMC 
associated with the claims folder date from September 2002 to 
January 2003.  A request should be made to retrieve all 
outpatient clinical records at this facility for the veteran.

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should obtain all outpatient 
treatment records for the veteran from the 
Tuskegee VA Medical Center, dated from July 
1988 to the present.

3.  The RO should request both INPATIENT 
CLINICAL and outpatient MENTAL HYGIENE 
treatment records from the following military 
facilities: Fitzsimmons Army Hospital, Mental 
Health Unit, in Denver, Colorado, for the 
period from April 1974 to August 1980; 
Wilford Hall Medical Center at Lackland Air 
Force Base in Texas, for the period from 
September 1980 to July 1988; and, Brooke Army 
Medical Center at Fort Sam Houston, Texas, 
also for the period from September 1980 to 
July 1988.  Any negative responses received 
should be noted in the claims file. 

4.  The RO is requested to forward the 
veteran's claims folder to the examiner who 
conducted the March 2003 VA General Medical 
examination (or a suitable substitute if this 
individual is unavailable) for an addendum.  
The examiner is requested again to review the 
claims folder in order to render an opinion 
as to whether it is at least as likely as not 
(probability of fifty percent or more) that 
the veteran's gouty arthritis of the right 
lower extremity is due to his active duty 
service.  Attention is invited to the 
veteran's service medical records, and in 
particular the March 1977 clinical record 
documenting treatment for severe right lower 
extremity pain.  If another examination is 
deemed necessary by the examiner, it should 
be conducted.  The examiner's review of the 
claims folder should be so noted in the 
addendum.  The rationale for any opinion 
expressed also should be included.   

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determinations 
remain unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

